I dissent. I think my associates are in error in holding that there was sufficient evidence, aside from the contradictory statements of the state's impeached witness, to sustain the conviction. Aside from the statement of that witness, which statement my associates properly hold cannot be resorted to, there *Page 41 
is not any evidence, direct or circumstantial, which shows or tends to show, that defendant was ever at the scene of the burglary at any time. There were no tracks, no footprints nor other circumstances tending to connect defendant with the burglary.
The only evidence relied upon is defendant's possession of the property and evidence of contradictory statements made by him in explanation thereof. Doubtless such evidence would be sufficient to sustain a conviction for the crime of receiving stolen property, knowing it to have been stolen. But the fact that defendant may be guilty of some crime is no justification or excuse for sustaining a conviction for the crime of burglary regardless of how it was obtained. What is thought to be a desirable end is not a substitute for lawful means.
Here the charge is burglary. The gist of the offense is the breaking and entering of a building with the intent to commit larceny. There is nothing in the record except suspicion that defendant was guilty of that offense. We have often held that a conviction cannot be founded upon conjecture, however shrewd, nor upon probabilities, however strong. (State v. Postal Tel.Cable Co., 53 Mont. 104, 161 P. 953; State v. Taylor,51 Mont. 387, 153 P. 275; State v. Duncan, 40 Mont. 531,107 P. 510; State v. Schrack, 60 Mont. 70, 198 P. 137.) Opportunity to commit the crime is not sufficient upon which to base a conviction. (State v. Jones, 95 Mont. 317,  26 P.2d 341; State v. Keckonen, 107 Mont. 253,84 P.2d 341.) Where circumstantial evidence alone is relied upon, the circumstances must point so clearly to the guilt of the accused as to preclude every other reasonable hypothesis. (State v.Wallette, 106 Mont. 15, 75 P.2d 799, and cases therein cited.)
If this conviction can be sustained on the record before us, then the foregoing declarations of this court mean nothing. Were we to extend the rule applied in the majority opinion to the trial of civil cases as to circumstantial evidence, there would indeed be a revolutionary change in the trial of such cases. *Page 42 
I think the judgment should be reversed and the cause remanded for a new trial.
Rehearing denied September 26, 1939, MR. JUSTICE ANGSTMAN dissenting.